In a family offense proceeding pursuant to Family Court Act article 8, in which the father alleged that mother violated an order of protection, the father appeals from an order of the Family Court, Dutchess County (Sammarco, J.), dated August 10, 2012, which, after a hearing, inter alia, dismissed the violation petition.
Ordered that the order is affirmed, without costs or disbursements.
The violation petition was properly dismissed based upon the *997father’s failure to prove that the mother was served with the order of protection, which was entered upon her failure to appear, or was aware of the terms of that order prior to the alleged violation (see Matter of Rivera v Quinones-Rivera, 15 AD3d 583, 584 [2005]).
The father’s remaining contentions are without merit. Rivera, J.P., Sgroi, Cohen and Hinds-Radix, JJ., concur.